DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/487,718) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/487,718, all further correspondence regarding the instant application should be directed to the Examiner.

Benefit Claim
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §§ 120, 121, 365(c), or 386(c) is acknowledged.  Notably, Applicant claims the instant application to be a “continuation” of parent application 16/899340, now Byrne (US 11,165,652 B1; filed June 11, 2020; the ‘652 Patent).
Thus, the instant application must be an application for an invention which is also disclosed in the parent application 16/899340.  In other words, the disclosure of the invention in the parent application and in the instant application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994).
Applicant, however, has not complied with one or more conditions for receiving the benefit of an earlier filing date.  In particular, the disclosure of parent application 16/899340 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for the claims of the instant application.  
Notably, although the disclosure of parent application 16/899340 provides adequate support and enablement for determining whether an error is present in an extracted transport layer payload (see Spec. ¶¶ 5, 22, 59, 65), the disclosure of parent application 16/899340 fails to provide adequate support and enablement for determining whether an error is present in an extracted transport layer payload checksum (see claim 1, line 9).1
Accordingly, Applicant is required to delete the continuation-benefit-claim or change the relationship (continuation or divisional application) to continuation-in-part because the instant application contains the above matter not disclosed in the parent application 16/899340.

Specification
The following is a quotation of 37 C.F.R. § 1.75(d)(1): 
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

The following is a quotation from MPEP § 2173.03:  
The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. . . . If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1).

See also MPEP §§ 608.01(o), 2111.01 (reciting 

if a claim term does not have an ordinary and customary meaning, the examiner should check the specification to determine whether it provides a meaning to the claim term. If no reasonably clear meaning can be ascribed to the claim term after considering the specification and prior art, the examiner should apply the broadest reasonable interpretation to the claim term as it can be best understood. Also, the claim should be rejected under 35 U.S.C. 112(b) and the specification objected to under 37 CFR 1.75(d).
).

The Specification is objected to under 37 C.F.R. § 1.75(d)(1) for failing to provide clear support so that the meaning of the terms in the claims are ascertainable by reference to the Specification.  Notably, although the Specification provides clear meaning of the terms “transport layer payload” (see Spec. ¶¶ 5–7, 9, 12, 59, 61, 64, 65, 74, 84) and “checksum” (see Spec. ¶¶ 5, 9, 12, 20, 21, 23, 24, 30–32, 34, 36, 37, 39, 52–54, 56, 58, 59, 61, 62, 64, 75–77, 84–86), the Specification fails to provide a clear meaning of the term “transport layer payload checksum” recited in claims 1 and 8.

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 1–10 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 1, line 6, “after the forwarding of the packet.”

Non-statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).2  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7–9, 11, 12, and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 7–9, 11, 12 , and 15 of Byrne (US 11,165,652 B1; filed June 11, 2020; the ‘652 Patent) in view of Li (US 7,712,015 B1; filed Mar. 24, 2006).  
Regarding claims 1, 7–9, 11, 12, and 15 of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ‘652 Patent
Claim 1: A method for reducing bandwidth waste when operating a network appliance in a computer network, the method comprising: 	receiving a packet at an input of the network appliance; 
	mirroring the packet to a working memory as a duplicate packet; 	forwarding the packet to a destination address of the packet; and 
	after forwarding the packet to the destination address of the packet: 	extracting a transport layer payload from the duplicate packet; 	verifying an extracted transport layer payload checksum to determine whether an error is present in the extracted transport layer payload checksum; and 
	in response to determining that the error is present, updating a dropped packet rate of the network appliance.
Claim 1: A method for reducing bandwidth waste when operating a network appliance in a computer network, the method comprising: 	receiving a packet at an input of the network appliance; 
	mirroring the packet to a working memory as a duplicate packet; 	forwarding the packet to a destination address of the packet; 


	extracting a transport layer payload from the duplicate packet; 	verifying a checksum of the extracted transport layer payload to determine whether an error is present in the extracted transport layer payload; and 
	in response to determining that the error is present, updating a dropped packet rate of the network appliance; wherein: 
	the extracting the transport layer payload from the duplicate packet occurs at an interval; and 
	the interval varies based, at least in part, on the dropped packet rate.
Claim 7:  The method of claim 1, comprising transmitting an alert upon determining that the dropped packet rate satisfies a threshold.
Claim 7: The method of claim 1, comprising alerting a network management system communicably coupled to the network appliance upon determining that the dropped packet rate satisfies a threshold.
Claim 8:  The method of claim 1, wherein: 
	the packet is a first packet; 
	the extracted transport layer payload checksum is a first extracted transport layer payload checksum; 
	the error is a first error; and 
	the method comprises: 
		receiving a second packet 	at the input of the network 	appliance; 
		verifying a second 	extracted transport layer 	payload checksum of a header of 	the second packet to determine 	whether a second error is present 	in the second packet; and 
		in response to determining 	that the second error is present, 	updating the dropped packet rate 	of the network appliance.
Claim 8: The method of claim 1, wherein: 
	the packet is a first packet; 
	the checksum is a first checksum; 

	the error is a first error; and 
	the method comprises: 
		receiving a second packet 	at the input of the network 	appliance; 
		verifying a second 	checksum of a header of the 	second packet to determine 	whether a second error is present 	in the second packet; and 
		
	in response to determining 	that the second error is present, 	updating the dropped packet rate 	of the network appliance.
Claim 9:  The method of claim 8, wherein the first packet is an Internet Protocol version 6 (IPv6) packet and the second packet is an Internet Protocol version 4 (IPv4) packet.
Claim 9: The method of claim 8, wherein the first packet is an Internet Protocol version 6 (IPv6) packet and the second packet is an Internet Protocol version 4 (IPv4) packet.
Claim 11:  A method for reducing bandwidth waste when operating a network appliance in an Internet Protocol version 6 (IPv6) computer network, the method comprising: 	receiving an IPv6 packet at an input of the network appliance from a source; 
	

	mirroring the IPv6 packet as a duplicate packet; 
	adding the duplicate packet to a processing queue; 
	popping the duplicate packet from the processing queue; 
	
	extracting a transport layer payload from the duplicate packet; 	

	verifying a checksum of the extracted transport layer payload; 
	in response to a failed validation of the checksum, updating a dropped packet rate associated with the source; and 
	upon determining that the dropped packet rate satisfies a threshold, throttling IPv6 packets received from the source.
Claim 11: A method for reducing bandwidth waste when operating a network appliance in an Internet Protocol version 6 (IPv6) computer network, the method comprising: 	receiving an IPv6 packet at an input of the network appliance from a source; and 
	determining that an interval has lapsed and, in response: 
	mirroring the IPv6 packet as a duplicate packet; 
	adding the duplicate packet to a processing queue; 
	iteratively popping a respective duplicate packet from the processing queue; 
	extracting a transport layer payload from the respective duplicate packet; 
	verifying a checksum of the extracted transport layer payload; 
	in response to a failed validation of the checksum, updating a dropped packet rate associated with the source; and 
	upon determining that the dropped packet rate satisfies a threshold, throttling IPv6 packets received from the source.
Claim 12:  The method of claim 11, wherein the throttling the IPv6 packets received from the source comprises dropping IPv6 packets received from the source.
Claim 12: The method of claim 11, wherein the throttling the IPv6 packets received from the source comprises dropping all IPv6 packets received from the source.
Claim 15:  The method of claim 11, further comprising reporting the dropped packet rate.
Claim 15: The method of claim 11, further comprising reporting the dropped packet rate to a network management system.


Regarding claim 1, claim 1 of the ‘652 Patent does not teach (A) the extracting and verifying method-steps occurring after the forwarding of the packet to the destination address of the packet; (B) the checksum being an extracted transport layer payload checksum; and (C) the extracted transport layer payload determined whether the error is present being the extracted transport layer payload checksum.
(A)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the extracting and verifying method-steps to occur after the forwarding method-step since the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04(IV)(C) (citing In re Burhans, 154 F.2d 690  (CCPA 1946)).
(B), (C)
Li teaches an extracted transport layer payload checksum (“checksums for data segments encapsulated within transport layer data payloads” at 2:55–60).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for claim 1 of the ‘652 Patent’s extracted payload checksum (fig. 2, item 402) to be an extracted transport layer payload checksum as taught by Li since “[p]roviding checksums for data segments encapsulated within transport layer data payloads provides a significantly more efficient way to transmit data, particularly when large packet sizes are defined at the transport layer (i.e., because more data segments may be encapsulated within larger transport packets).”  Li 2:55–60.
Moreover, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to replace claim 1 of the ‘652 Patent’s extracted transport layer payload that the error is determined to be present in with Li’s extracted transport layer payload checksum since such replacement is a simple substitution of one known element for another to yield a predictable result.  See MPEP § 2143(I)(B); see also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).

Claims 16, 18, and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 16 and 18 of the ‘652 Patent.
Claim 16: A network appliance for a packet switching network configured for Internet Protocol version 6 (IPv6) addressing, the network appliance comprising: 
	an input port; 
	a memory configured to store executable instructions; and 
	a processor operably coupled to the memory and configured to access the memory to retrieve the executable instructions to instantiate an instance of a network service application, the network service application configured to: 
		receive a set of packets via 	the input port; 
		sample the set of packets 	at a sampling rate; 
		for each packet of the set 	of packets that is sampled: 
			mirror a packet as a 		mirrored packet; and 
			after the packet is 			forwarded to a 				destination, 
			determine whether a 		transport layer payload of 		the mirrored packet fails a 		checksum validation for 			an entirety of the transport 		layer payload; and 
		for each determined failed 	checksum validation, update an 	Internet Protocol version 4 	(IPv4) packet loss rate metric 	accessed by one or more 	network management systems.

Claim 19:  The network appliance of claim 16, wherein the network service application is configured to determine an estimated IPv6 error rate based, at least in part, on the sampling rate.
Claim 16: A network appliance for a packet switching network configured for Internet Protocol version 6 (IPv6) addressing, the network appliance comprising: 
	an input port; 
	a memory configured to store executable instructions; and 
	a processor operably coupled to the memory and configured to access the memory to retrieve the executable instructions to instantiate an instance of a network service application, the network service application configured to: 
		receive a set of packets via 	the input port; 
		sample the received set of 	packets at a sampling rate; 
		for each sampled packet of 	the set of packets: 
			mirror the sampled 		packet as a mirrored 			packet; and 
			
	
			determine whether a 		transport layer payload of 		the mirrored packet fails a 		checksum validation; and 
	

		for each determined failed 	checksum validation, update an 	Internet Protocol version 4 	(IPv4) packet loss rate metric 	accessed by one or more 	network management systems; 	wherein: 
		the network service 	application is configured to, for 	each determined failed 	checksum validation, determine 	an estimated IPv6 error rate 	based, at least in part, on the 	sampling rate.
Claim 18:  The network appliance of claim 16, wherein the network service application performs a routing function.
Claim 18: The network appliance of claim 16, wherein the network service application performs a routing function.


Regarding claim 16, claim 16 of the ‘652 Patent does not teach (A) the extracting and verifying method-steps occurring after the forwarding method-step; and (B) the extracted transport layer payload checksum being for an entirety of the transport layer payload.
(A)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for claim 16 of the ‘652 Patent’s extracting and verifying method-steps to occur after claim 16 of the ‘652 Patent’s forwarding method-step since the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04(IV)(C) (citing Burhans).
(B)
Moreover, it would have been obvious to one of ordinary skill in the art before the filing date of the invention for claim 16 of the ‘652 Patent’s extracted transport layer payload checksum to be an entirety of the transport layer payload since “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.”  MPEP § 2144.04(IV)(A) (citing In re Rinehart, 531 F.2d 1048 (CCPA 1976)).

Claim 5 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 4 of the ‘652 Patent in view of Li, and in further view of See et al. (US 7,555,562 B2; filed Dec. 1, 2005).  
Claim 5:  The method of claim 1, wherein the network appliance determines to extract the transport layer payload from the duplicate packet after determining that the network appliance is idle.
Claim 4: The method of claim 1, wherein the extracting the transport layer payload from the duplicate packet is performed when the network appliance is idle.


Regarding claim 5, claim 4 of the ‘652 Patent does not teach a network appliance determining the extracting method-step.
See teaches a network appliance (“Internet appliance” at 5:51–52; “other network appliance” at 5:55).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for claim 4 of the ‘652 Patent’s network device to be a network appliance as taught by See “such that the packets may be regenerated at a second device remotely located in a network with little or no modification to the information contained therein.”  See 1:20–23.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 1–10 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably, no reasonably clear meaning can be ascribed to the claim term “transport layer payload checksum” after considering the specification and prior art.  See MPEP §§ 608.01(o), 2111.01 (reciting 
if a claim term does not have an ordinary and customary meaning, the examiner should check the specification to determine whether it provides a meaning to the claim term. If no reasonably clear meaning can be ascribed to the claim term after considering the specification and prior art, the examiner should apply the broadest reasonable interpretation to the claim term as it can be best understood. Also, the claim should be rejected under 35 U.S.C. 112(b) and the specification objected to under 37 CFR 1.75(d).
).

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 6, and 8 are rejected under 35 U.S.C. § 103 as being obvious over Li in view of See, and in further view of Garman et al. (US 10,248,404 B2; filed Apr. 1, 2016).
Regarding claim 1, while Li teaches a method for reducing bandwidth waste when operating a network device in a computer network, the method comprising:
receiving a packet (“UDP packet (commonly referred to as a UDP ‘datagram’)” at 2:5–6; fig. 2, UDP datagram item 200) at an input of the network device (“a personal computer or wireless device (e.g., a PDA, wireless phone, .  . . etc)” at 4:23–24); 
forwarding the packet to a destination address (fig. 2, item 212; “deliver the data packet 540 to its destination.  For example, if the data packet is a UDP packet, the transmission module may add an IP header to the data packet before sending the data packet over the network” at 4:12–16) of the packet; 
extracting a transport layer payload (fig. 2, item 202; “transport layer data payloads” at 2:55–60; fig. 4, item 401) from the packet;
verifying an extracted payload checksum (fig. 2, item 402; “Error detection is performed at Block 402 by calculating checksums for each of the independent data segments and comparing the calculated checksums to the checksums transmitted with the data segments.” at 3:9–13) of the extracted transport layer payload to determine whether an error (“If, however, the checksums do not match, then the data is presumed to be corrupt.  Independent data segments containing corrupt data are discarded at Block 403.” at 3:14–16) is present in the extracted transport layer payload; and
in response to determining that the error is present, updating the corrupted segments by discarding the corrupted segments and retransmitting (fig. 4, item 404; 3:16–18),
Li does not teach (A) the network device being a network appliance; (B) mirroring the packet to a working memory as a duplicate packet; (C) the transport layer payload extracted from the duplicate packet; (D) updating a dropped packet rate of the network appliance; (E) the extracting and verifying method-steps occurring after the forwarding method-step; (F) the extracted payload checksum being an extracted transport layer payload checksum; and (G) determine whether the error is present in the extracted transport layer payload checksum.
(A), (B)
See teaches a network appliance (“Internet appliance” at 5:51–52; “other network appliance” at 5:55);
mirroring a packet (“duplicating the packet” at 3:61–4:5) to a working memory (“a memory for temporarily storing the duplicate packet” at 3:61–4:5) as a duplicate packet (“duplicating the packet” at 3:61–4:5).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Li’s network device to be a network appliance and for Li’s packet to be mirrored to a working memory as a duplicate packet as taught by See “such that the packets may be regenerated at a second device remotely located in a network with little or no modification to the information contained therein.”  See 1:20–23.
(C)
	Moreover, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to replace Li’s packet (“UDP packet (commonly referred to as a UDP ‘datagram’)” at Li 2:5–6; Li fig. 2, UDP datagram item 200) with the Li/See combination’s duplicate packet (“duplicate packet” at See 3:61–4:5) to extract the transport layer payload (Li fig. 2, item 202; Li 2:55–60) since such replacement is a simple substitution of one known element for another to yield a predictable result. See MPEP § 2143(I)(B); see also KSR, 550 U.S. at 417.
(D)
Garman teaches updating (“performance metrics monitored during deployment of the update may be modified based on this analysis” at 4:42–44) a dropped packet rate (“Performance metrics are described in more detail above with reference to FIG. 1, but may include, by way of non-limiting example, response time (e.g., latency), response success or failure rate (e.g., dropped packets, ping failures, reported error rate, etc.)” at 16:26–30) of a network device (“. . . for a given computing device” at 16:32).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Li’s updating in response to determining that the error is present to include updating a dropped packet rate of the network appliance as taught by Garman to “facilitate controlled deployment of an update according to a set of monitored performance metrics.”  Garman 2:28–29.
(E)
Moreover, it would have been obvious to one of ordinary skill in the art before the filing date of the invention for the extracting and verifying method-steps to occur after the forwarding method-step since the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04(IV)(C) (citing Burhans).
(F), (G)
Li teaches an extracted transport layer payload checksum (“checksums for data segments encapsulated within transport layer data payloads” at 2:55–60).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Li’s extracted payload checksum (fig. 2, item 402) to be an extracted transport layer payload checksum as taught by Li since “[p]roviding checksums for data segments encapsulated within transport layer data payloads provides a significantly more efficient way to transmit data, particularly when large packet sizes are defined at the transport layer (i.e., because more data segments may be encapsulated within larger transport packets).”  Li 2:55–60.
Moreover, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to replace Li’s extracted transport layer payload that the error is determined to be present in with Li’s extracted transport layer payload checksum since such replacement is a simple substitution of one known element for another to yield a predictable result. See MPEP § 2143(I)(B); see also KSR, 550 U.S. at 417.
Regarding claim 2, while Li teaches wherein the extracted transport layer payload checksum (“checksums for data segments encapsulated within transport layer data payloads” at 2:55–60; fig. 2, item 402; “Error detection is performed at Block 402 by calculating checksums for each of the independent data segments and comparing the calculated checksums to the checksums transmitted with the data segments.” at 3:9–13) is for the transport layer payload (fig. 2, item 202; “transport layer data payloads” at 2:55–60; fig. 4, item 401), 
Li does not teach the extracted transport layer payload checksum being for an entirety of the transport layer payload.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Li’s extracted transport layer payload checksum to be an entirety of the transport layer payload since “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.”  MPEP § 2144.04(IV)(A) (citing Rinehart).
Regarding claim 3, while Li teaches wherein a network device (“a personal computer or wireless device (e.g., a PDA, wireless phone, .  . . etc)” at 4:23–24) performs the operations of forwarding the packet and verifying the extracted transport layer payload checksum,
Li does not teach the network device being a network appliance.
See teaches a network appliance (“Internet appliance” at 5:51–52; “other network appliance” at 5:55).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Li’s network device to be a network appliance as taught by See “such that the packets may be regenerated at a second device remotely located in a network with little or no modification to the information contained therein.”  See 1:20–23.
Regarding claim 6, the Li/See/Garman combination teaches wherein a single device (“Internet appliance” at See 5:51–52; “other network appliance” at See 5:55; “a personal computer or wireless device (e.g., a PDA, wireless phone, .  . . etc)” at Li 4:23–24) performs the operations of forwarding the packet and verifying the extracted transport layer payload checksum.
Even assuming the combination does not a single device to perform the operations, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to perform the operations using a single device since “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”  MPEP § 2144.04(V)(B) (quoting In re Larson, 340 F.2d 965, 968 (CCPA 1965)).
Regarding claim 8, while Li teaches wherein: 
the packet is a first packet (“UDP packet (commonly referred to as a UDP ‘datagram’)” at 2:5–6; fig. 2, UDP datagram item 200) at an input of the network device (“a personal computer or wireless device (e.g., a PDA, wireless phone, .  . . etc)” at 4:23–24);
the checksum is a first checksum (fig. 2, item 402; “Error detection is performed at Block 402 by calculating checksums for each of the independent data segments and comparing the calculated checksums to the checksums transmitted with the data segments.” at 3:9–13);  
the error is a first error (“If, however, the checksums do not match, then the data is presumed to be corrupt.  Independent data segments containing corrupt data are discarded at Block 403.” at 3:14–16); and 
the method comprises:
receiving a second packet (“UDP packet (commonly referred to as a UDP ‘datagram’)” at 2:5–6; fig. 2, UDP datagram item 200) at the input of the network device (“a personal computer or wireless device (e.g., a PDA, wireless phone, .  . . etc)” at 4:23–24) 
verifying a second checksum (fig. 2, item 402; “Error detection is performed at Block 402 by calculating checksums for each of the independent data segments and comparing the calculated checksums to the checksums transmitted with the data segments.” at 3:9–13) of a payload (fig. 2, item 202) of the second packet to determine whether a second error (“If, however, the checksums do not match, then the data is presumed to be corrupt.  Independent data segments containing corrupt data are discarded at Block 403.” at 3:14–16) is present in the second packet; and
in response to determining that the second error is present, updating the corrupted segments by discarding the corrupted segments and retransmitting (fig. 4, item 404; 3:16–18),
Li does not teach  (A) the network device being a network appliance; (B) the payload of the second packet used to verify the second checksum to be a header; and (C) updating a dropped packet rate of the network appliance.
(A)
See teaches a network appliance (“Internet appliance” at 5:51–52; “other network appliance” at 5:55).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Li’s network device to be a network appliance as taught by See “such that the packets may be regenerated at a second device remotely located in a network with little or no modification to the information contained therein.”  See 1:20–23.
(B)
Li teaches a header (fig. 2, item 201) of the second packet.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to replace Li’s payload of the second packet used to verify the second checksum with Li’s header.  Such replacement is a simple substitution of one known element for another to yield a predictable result (i.e., the first device performing the functionality instead of the second device). See MPEP § 2143(I)(B); see also KSR, 550 U.S. at 417.
(C)
Garman teaches updating (“performance metrics monitored during deployment of the update may be modified based on this analysis” at 4:42–44) a dropped packet rate (“Performance metrics are described in more detail above with reference to FIG. 1, but may include, by way of non-limiting example, response time (e.g., latency), response success or failure rate (e.g., dropped packets, ping failures, reported error rate, etc.)” at 16:26–30) of a network device (“. . . for a given computing device” at 16:32).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Li’s updating in response to determining that the error is present to include updating a dropped packet rate of the network appliance as taught by Garman to “facilitate controlled deployment of an update according to a set of monitored performance metrics.”  Garman 2:28–29.

Claims 4, 5, 9, 10, 16, 18, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Li in view of See, in further view of Garman, and in further view of Annamalaisami et al. (US 8,843,645 B2; filed June 24, 2010).
Regarding claim 4, while the Li/See/Garman combination teaches wherein the network appliance (“Internet appliance” at See 5:51–52; “other network appliance” at See 5:55; “a personal computer or wireless device (e.g., a PDA, wireless phone, .  . . etc)” at Li 4:23–24) is operable to route packets (Li 2:1–15),
the Li/See/Garman combination does not teach the routing using Internet Protocol version 6 (IPv6).
Annamalaisami teaches routing packets using IPv6 (48:53–49:10).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Li/See/Garman combination’s routing to use IPv6 as taught by Annamalaisami “for detecting and addressing denial of service attacks.”  
Regarding claim 5, while the Li/See/Garman combination wherein teaches extracting the transport layer payload from the duplicate packet is performed for reasons discussed in claim 1, 
the Li/See/Garman combination does not teach the extracting occurring after the network appliance is idle.
Annamalaisami teaches an idle web server (1:50–62).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Li/See/Garman combination’s network appliance to be idle as taught by Annamalaisami to save energy and costs when the network appliance is not being used over a period of time.  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Li/See/Garman/Annamalaisami combination’s network appliance to be idle after the extracting occurs since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).
Regarding claim 9, while the Li/See/Garman combination teaches the first packet (“UDP packet (commonly referred to as a UDP ‘datagram’)” at 2:5–6; fig. 2, UDP datagram item 200) and the second packet (“UDP packet (commonly referred to as a UDP ‘datagram’)” at 2:5–6; fig. 2, UDP datagram item 200),
the Li/See/Garman combination does not teach the first packet being an IPv6 packet and the second packet being an IPv4 packet.
Annamalaisami teaches IPv4 and IPv6 packets (48:27–49:10).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Li/See/Garman combination’s first and second packets to be, respectively, IPv6 and IPv4 packets as taught by Annamalaisami “for detecting and addressing denial of service attacks.”  
Regarding claim 10, while the Li/See/Garman combination teaches wherein the network appliance (“Internet appliance” at See 5:51–52; “other network appliance” at See 5:55; “a personal computer or wireless device (e.g., a PDA, wireless phone, .  . . etc)” at Li 4:23–24) is operable to route packets (Li 2:1–15),
the Li/See/Garman combination does not teach the routing using both Internet Protocol version 4 (IPv4) and Internet Protocol version 6 (IPv6).
Annamalaisami teaches IPv4 and IPv6 packets (48:27–49:10).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Li/See/Garman combination’s routing to use both IPv6 and IPv4 as taught by Annamalaisami “for detecting and addressing denial of service attacks.”  
Regarding claim 16, while Li teaches a network device for a packet switching network configured for IPv6 addressing (intended use; see MPEP § 2111.02), the network device comprising:
a memory (3:42–57) configured to store executable instructions (3:42–57); and
a processor (3:33–41) operably coupled to the memory and configured to access the memory to retrieve the executable instructions to instantiate an instance of a network service (3:42–57), the network service configured to:
receive a set of packets (“UDP packet (commonly referred to as a UDP ‘datagram’)” at 2:5–6; fig. 2, UDP datagram item 200); 
sample the set of packets at a sampling rate (frames and Kbps rates at 3:19–32; “GSM-AMR audio frames are individually assigned checksums and encapsulated within UDP datagrams” at 3:19–21); 
for each packet of the set of packets that is sampled:
determine whether a transport layer payload (fig. 2, item 202; “Providing checksums for data segments encapsulated within transport layer data payloads provides a significantly more efficient way to transmit data, particularly when large packet sizes are defined at the transport layer (i.e., because more data segments may be encapsulated within larger transport packets).” at 2:55–60; fig. 4, item 401) of the packet fails a checksum validation (fig. 2, item 402; “Error detection is performed at Block 402 by calculating checksums for each of the independent data segments and comparing the calculated checksums to the checksums transmitted with the data segments.” at 3:9–13) for the transport layer payload; and
for each determined failed checksum validation, update the corrupted segments by discarding the corrupted segments and retransmitting (fig. 4, item 404; 3:16–18),
Li does not teach (A) the network device being a network appliance; (B) mirror the sampled packet as a mirrored packet; (C) the network service being a network service application; (D) update a packet loss rate metric accessed by one or more network management systems; (E) the packet loss rate metric to be an IPv4 packet loss rate metric; (F) an input port for receiving the set of packets; (G) the determining method-step occurring after the forwarding method-step; and (H) the determining method-step being for an entirety of the transport layer payload.
(A), (B)
See teaches a network appliance (“Internet appliance” at 5:51–52; “other network appliance” at 5:55); and
mirroring a packet (“duplicating the packet” at 3:61–4:5) as a mirrored packet (“duplicating the packet” at 3:61–4:5).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Li’s network device to be a network appliance and for Li’s sampled packet to be mirrored as a mirrored packet as taught by See “such that the packets may be regenerated at a second device remotely located in a network with little or no modification to the information contained therein.”  See 1:20–23.
(C), (D)
Garman teaches a network application (“software applications” at 1:52; 1:56, 2:35); and
updating (“performance metrics monitored during deployment of the update may be modified based on this analysis” at 4:42–44) a packet loss rate metric (“Performance metrics are described in more detail above with reference to FIG. 1, but may include, by way of non-limiting example, response time (e.g., latency), response success or failure rate (e.g., dropped packets, ping failures, reported error rate, etc.)” at 16:26–30) accessed by one or more network management systems (fig. 1, item 102; 16:17–33).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Li’s network service to be a network service application as taught by Garman and for Li’s updating to include a packet loss rate metric accessed by one or more network management systems as taught by Garman to “facilitate controlled deployment of an update according to a set of monitored performance metrics.”  Garman 2:28–29.
(E), (F)
Annamalaisami teaches IPv4 packets (48:27–49:10); and 
an input port (“port of the client 102” at 31:51; fig. 6, item 622) to receive packets.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Li/See/Garman combination’s packets to be IPv4 packets (and thus the Li/See/Garman combination’s packet loss rate metric to be an IPv4 packet loss rate metric) and for the Li/See/Garman combination’s network appliance to include an input port to receive the set of packets as taught by Annamalaisami “for detecting and addressing denial of service attacks.”  
(G)
Moreover, it would have been obvious to one of ordinary skill in the art before the filing date of the invention for the determining method-step to occur after the forwarding method-step since the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04(IV)(C) (citing Burhans).
(H)
Moreover, it would have been obvious to one of ordinary skill in the art before the filing date of the invention for Li’s determining method-step to be an entirety of the transport layer payload since “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.”  MPEP § 2144.04(IV)(A) (citing Rinehart).
Regarding claim 18, Li teaches wherein the network service application (3:42–57) performs a routing function (fig. 3, item 303 routes a data payload to a receiver’s application layer).
Regarding claim 20, while Li teaches at least one packet of the set of packets (“UDP packet (commonly referred to as a UDP ‘datagram’)” at 2:5–6; fig. 2, UDP datagram item 200),
the Li/See/Garman/Annamalaisami combination does not teach the at least one packet of the set of packets being an IPv4 packet.
Annamalaisami teaches IPv4 packets (48:27–49:10). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Li/See/Garman/Annamalaisami combination’s packets to be IPv4 packets as taught by Annamalaisami “for detecting and addressing denial of service attacks.”  
Claim 7 is rejected under 35 U.S.C. § 103 as being obvious over Li in view of See, in further view of Garman, and in further view of Rogers (US 2004/0203897 A1; filed Dec. 17, 2002).
Regarding claim 7, while the Li/See/Garman combination teaches a network management system (“a remote computer (e.g., a server)” at Li 3:53–54) communicably coupled to the network appliance (“a personal computer or wireless device (e.g., a PDA, wireless phone, .  . . etc)” at Li 4:23–24; “a requesting computer (e.g., a client)” at Li 3:54–55) “Internet appliance” at 5:51–52; “other network appliance” at See 5:55) and determining the dropped packet rate (“Performance metrics are described in more detail above with reference to FIG. 1, but may include, by way of non-limiting example, response time (e.g., latency), response success or failure rate (e.g., dropped packets, ping failures, reported error rate, etc.)” at Garman 16:26–30), 
the Li/See/Garman combination does not teach alerting the network management system communicably coupled to the network appliance upon determining that the dropped packet rate satisfies a threshold.
Rogers teaches alerting a device (fig. 1, item 1) upon determining that a dropped packet rate satisfies a threshold (¶¶ 97, 100).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Li/See/Garman combination’s network management system communicably coupled to the network appliance to be alerted upon determining that the dropped packet rate satisfies a threshold as taught by Rogers “for collecting and analyzing data related to the performance of a wireless communication network.”  Rogers ¶ 24.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the non-statutory double patenting rejection set forth in this Office action.
Claims 12 and 15 would each be allowable if each is rewritten to (1) overcome the non-statutory double patenting rejection set forth in this Office action; and (2) include all of the limitations of base claim 11.
Claims 13 and 14 are each objected to as being dependent upon rejected base claim 11, but would each be allowable if each were rewritten to include all of the limitations of base claim 11.
Claim 17 is objected to as being dependent upon rejected base claim 16, but would be allowable if rewritten to include all of the limitations of base claim 16.
Claim 19 would be allowable if rewritten to (1) overcome the non-statutory double patenting rejection set forth in this Office action; and (2) include all of the limitations of base claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 If “extracted transport layer payload checksum” (from claim 1, line 9 that the error is determined from) is a typographical error, the Examiner recommends amending all instances of the term in the claims to recite “extracted transport layer payload 
        2 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).